Case: 19-50921     Document: 00515805566         Page: 1    Date Filed: 04/01/2021




           United States Court of Appeals
                for the Fifth Circuit                           United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    April 1, 2021
                                  No. 19-50921                    Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                            Plaintiff—Appellee,

                                      versus

   Tonya Mims,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                               No. 5:19-CR-248-1


   Before King, Smith, and Haynes, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
          Tonya Mims violated her conditions of supervised release (“SR”) by,
   inter alia, committing another crime involving financial fraud. She pleaded
   guilty to her substantive charge and pleaded true to violating her conditions
   of SR. The district court considered an incorrect advisory range in sentenc-
   ing her on revocation. Mims failed to object and appeals her sentence, con-
   tending that the court committed plain error. We affirm.
Case: 19-50921      Document: 00515805566           Page: 2    Date Filed: 04/01/2021




                                     No. 19-50921


                                          I.
                                          A.
           Mims was convicted of mail fraud in 2005 after she abused her role as
   office manager to divert $1,841,276 from customer checks into her own bank
   account. She was convicted again in 2015, this time of ten counts of wire
   fraud under 18 U.S.C. § 1343 after taking advantage of her position as a
   consulting accountant to make numerous withdrawals from various com-
   panies’ accounts for her own use. Mims was sentenced to 37 months in
   prison, followed by 3 years of SR, and ordered to pay $1,000,000 in restitu-
   tion. She was released in December 2016, and in January 2019 she was
   charged yet again, this time for access device fraud under 18 U.S.C.
   § 1029(a)(2).
           On January 29, 2019, Mims’s probation officer petitioned to revoke
   her SR, alleging that Mims violated three conditions of SR. Specifically, the
   probation officer alleged that Mims violated the condition requiring she not
   commit another crime. The petition further asserted that, by accepting a
   position as Director of Accounting, Mims violated two other conditions: She
   failed to notify her probation officer at least ten days before a change of resi-
   dence or employment, and she worked in an “occupation which puts the
   defendant in direct or indirect control of the assets or funds of others.” The
   petition also recommended the issuance of a warrant, identifying Mims as a
   flight risk.
           Mims pleaded guilty to access device fraud and pleaded true to violat-
   ing her conditions of SR. The probation office prepared a violation work-
   sheet, determining that Mims had a criminal history category of II and that
   she committed a Grade A violation. Under the policy statements in Chap-
   ter 7 of the United States Sentencing Guidelines (“U.S.S.G.”), the violation
   worksheet thus calculated a recommended sentence of 15 to 21 months for
   violating her SR. See U.S.S.G. § 7B1.4(a). At Mims’s revocation and sen-



                                          2
Case: 19-50921        Document: 00515805566              Page: 3       Date Filed: 04/01/2021




                                          No. 19-50921


   tencing hearing, the district court relied on that calculation of the advisory
   range.
            The district court revoked SR and sentenced Mims to 21 months in
   prison. The court also sentenced her to 14 months in prison for her access-
   device-fraud conviction and determined the two sentences would run con-
   secutively. At no point during sentencing did Mims object.
            The parties now agree that the 15 to 21-month advisory range on
   revocation was incorrect. Because Mims’s most serious violation was a
   Grade B instead of a Grade A violation, the correct range was 6 to 12 months.1
   Mims asserts that, because the district court considered an incorrect advisory
   range, it committed plain error, so we should vacate and remand for
   resentencing.

                                               II.
            Because Mims failed to object to the incorrect advisory range, we
   review for plain error. See United States v. Nino-Carreon, 910 F.3d 194, 196
   (5th Cir. 2018). She must overcome “three hurdles before this court may
   exercise its discretion to correct plain error.” Id. “First, there must be an
   error that has not been intentionally relinquished or abandoned. Second, the
   error must be plain—that is to say, clear or obvious. Third, the error must
   have affected the defendant's substantial rights . . . .” Molina-Martinez v.



            1
            There are two types of Grade A violations: first, those punishable by a prison term
   exceeding 1 year that are crimes of violence, controlled substance offenses, or involve
   possession of a firearm or destructive device, and, second, violations punishable by
   imprisonment exceeding 20 years. U.S.S.G. § 7B.1.1(a)(1). Grade B violations, on the
   other hand, are punishable by a prison term exceeding 1 year. U.S.S.G. § 7B.1.1(a)(2). The
   maximum term for Mims’s access-device-fraud offense was 10 years because it did not
   occur after a conviction for another offense under 18 U.S.C. § 1029. See 18 U.S.C.
   § 1029(c)(1)(A)(i). Her most serious violation was, therefore, a Grade B violation.




                                                3
Case: 19-50921       Document: 00515805566           Page: 4    Date Filed: 04/01/2021




                                      No. 19-50921


   United States, 136 S. Ct. 1338, 1343 (2016) (internal citation omitted).
            If Mims can satisfy those three prongs, then we “ha[ve] the discretion
   to remedy the error—discretion which ought to be exercised only if the error
   seriously affects the fairness, integrity or public reputation of judicial pro-
   ceedings.” Puckett v. United States, 556 U.S. 129, 135 (2009) (cleaned up).

                                          III.
                                           A.
            The first two prongs are easily satisfied: Mims asserts—and the
   government agrees—that the advisory-range calculation was clear error that
   Mims did not intentionally waive. Mims contends that the error also affected
   her substantial rights, satisfying the third prong.
            To establish that the error affected her substantial rights, Mims “must
   show a reasonable probability that, but for the error, the outcome of the pro-
   ceeding would have been different.” Molina-Martinez, 136 S. Ct. at 1343
   (internal quotation marks omitted). Mims “bears the burden of establishing
   reasonable probability.” United States v. Davis, 602 F.3d 643, 648 (5th Cir.
   2010).
            “When a defendant is sentenced under an incorrect Guidelines range
   . . . the error itself can, and most often will, be sufficient to show a reasonable
   probability of a different outcome absent the error.” Molina-Martinez,
   136 S. Ct. at 1345. Although Molina-Martinez involved a guidelines sentence
   instead of an advisory range, we have applied it in cases involving revocation
   sentencing. See, e.g., United States v. Waldrip, 783 F. App’x 369, 370 (5th
   Cir.), cert. denied, 140 S. Ct. 667 (2019).
            A court’s use of an incorrect range, however, does not always satisfy
   the third prong. “There may be instances when, despite application of an
   erroneous Guidelines range, a reasonable probability of prejudice does not




                                           4
Case: 19-50921         Document: 00515805566              Page: 5       Date Filed: 04/01/2021




                                          No. 19-50921


   exist.” Molina-Martinez, 136 S. Ct. at 1346. Whether reliance on an incorrect
   range prejudices a defendant is a case-by-case inquiry, and the record may
   show that the court based the sentence “on factors independent of the Guide-
   lines.” Id. at 1346–47.
           Mims contends that there is a reasonable probability of a different out-
   come. She asserts that the district court failed to indicate that it would have
   imposed a 21-month sentence on revocation regardless of the errant range.
           The government avers that the record shows the error did not affect
   Mims’s substantial rights. It points out that the court told Mims “you are
   lucky the government is only recommending 35 months. I was going to give
   you 37.” The court further opined that a 35-month sentence is even lower
   than one of her previous sentences. The government also notes that the
   court chastised Mims and emphasized the seriousness of her repeated
   offenses, saying “it appears that you continue stealing and looking for places
   of employment where you can steal.” Finally, the government observes that
   the violation worksheet stated that Mims’s offenses raised several “[a]ggra-
   vating factors” that could warrant an upward variance.2 The government
   thus contends that the record demonstrates there was not a reasonable proba-
   bility that the district court would have imposed a lower sentence but for the
   errant advisory range.
           The government is correct that it is entirely possible that the district
   court would have imposed a 21-month sentence on revocation even if it had
   relied on the correct range. The sentence was lower than the statutory maxi-




           2
             Those factors included her previous convictions for financial fraud, her failure to
   report her new employment to the probation office, and her failure to inform her employer
   that she was on SR and of her offense.




                                                5
Case: 19-50921       Document: 00515805566             Page: 6     Date Filed: 04/01/2021




                                        No. 19-50921


   mum.3 On the other hand, despite the court’s opining that Mims got off easy,
   it is also plausible that the court would have accepted an even lower sentence
   had the correct range been considered. Possibly, Mims would have been even
   “luckier” had the correct range been used.
          It is far from clear that the sentence would have been lower but for the
   advisory range error. That is especially so in light of the court’s concern
   about Mims’s past offenses and its view that Mims was “lucky” to receive
   the 35-month sentence. We need not decide whether Mims satisfied the
   third prong, however, because even assuming that arguendo, we decline to
   exercise our discretion to remedy the error. See Davis, 602 F.3d at 650.

                                             B.
          Relief under the fourth prong is wholly discretionary. See Puckett,
   556 U.S. at 135. We “respect the sentencing court’s discretion in making
   sentencing decisions” and “do not view the fourth prong as automatic if the
   other three prongs are met.” United States v. Culbertson, 712 F.3d 235, 244
   (5th Cir. 2013) (internal quotation marks omitted). Rather, the “fourth
   prong is meant to be applied on a case-specific and fact-intensive basis.”
   Puckett, 556 U.S. at 142. To that end, we have observed that the fourth prong
   is “dependent upon the degree of the error and the particular facts of the
   case.” Davis, 602 F.3d at 651 (quoting United States v. John, 597 F.3d 263,
   288 (5th Cir. 2010)).
          As the district court correctly observed, Mims continued to seek posi-
   tions of trust to steal from her employers and their customers: Indeed, she
   has now been convicted thrice for crimes involving financial fraud. Similar
   circumstances have warranted affirming plain error in the past. Indeed, in


          3
            The district court could have sentenced her up to the statutory maximum of two
   years upon revocation. See 18 U.S.C. § 3583(e)(3).




                                             6
Case: 19-50921        Document: 00515805566              Page: 7       Date Filed: 04/01/2021




                                          No. 19-50921


   United States v. Davis, we considered a sentence imposed based on an
   identically miscalculated advisory range but nonetheless affirmed the
   sentence in light of evidence that “strongly suggested that [the defendant]
   intended to resume the same activities for which he initially had been
   convicted and imprisoned.” Id. at 649. We also emphasized that the
   disparity between the incorrectly calculated 15- to 21-month advisory range
   and the proper 6- to 12-month range was relatively minor and that the
   defendant had been sentenced within the statutory maximum. Id. at 651. We
   thus refused to vacate such a sentence “well within the statutory maximum
   and . . . rendered after [the defendant] was found violating numerous terms
   of his supervised release and apparently planning a return to his prior
   criminal activities.”4 Id. at 652.
           Beyond evidencing that Mims merely “intended to resume the same
   activities for which [she] initially had been convicted and imprisoned,” id. at
   651, the record in this case shows that Mims has repeatedly engaged in the
   same types of fraudulent activity after conviction and imprisonment and
   violated her terms of supervised release in an effort to return to such activity.
   Moreover, Mims’s 21-month sentence is “well within the statutory
   maximum.” Id. at 652. Further, as the violation worksheet elucidates, there


           4
             Of course, in Rosales-Mireles v. United States, the Supreme Court cautioned courts
   that the “possibility of additional jail time . . . warrants serious consideration” when
   applying the fourth prong and that reliance broadly on a defendant’s criminal history may
   not be sufficient to explain whether an error seriously affects the fairness, integrity, or
   public reputation of judicial proceedings. 138 S. Ct. 1897, 1907, 1910 n.5 (2018). However,
   the Court maintained that the fourth prong inquiry is “case-specific and fact-intensive”
   and that “[t]here may be instances where countervailing factors satisfy the court of appeals
   that the fairness, integrity, and public reputation of the proceedings will be preserved
   absent correction.” Id. at 1909 (cleaned up). Rosales-Mireles did not involve the same
   evidence that the defendant had violated numerous terms of supervised release in an effort
   to return to prior criminal activities. We find that such “countervailing factors” are
   present under these circumstances. Id.




                                                7
Case: 19-50921     Document: 00515805566           Page: 8   Date Filed: 04/01/2021




                                    No. 19-50921


   are several aggravating factors that would justify an upward variance from the
   advisory range. Indeed, the district court weighed the § 3553(a) factors and
   observed that the sentence it imposed was, if anything, lenient.
          Although the district court considered a wrongly calculated advisory
   range, Mims’s sentence on revocation does not undermine the fairness,
   integrity, or public reputation of judicial proceedings. We thus decline to
   exercise our discretion to remand for resentencing.
          AFFIRMED.




                                         8
Case: 19-50921      Document: 00515805566           Page: 9     Date Filed: 04/01/2021




                                     No. 19-50921


   Haynes, Circuit Judge, dissenting:
          I respectfully dissent. I agree with the reasoning in Section III.A. of
   the majority opinion that the first two prongs of plain error review are “easily
   satisfied.” I conclude that the third prong is also met given that the district
   court did not specifically assert that it would impose the same sentence
   notwithstanding any errors, and its statements indicate only that it wished to
   impose a revocation sentence at the top of the calculated advisory range,
   which was in accord with the Government’s recommendation for the
   imposition of a 21-month sentence for the supervised release revocation. See
   Molina-Martinez v. United States, 136 S. Ct. 1338, 1345 (2016); United States
   v. Campos, 922 F.3d 686, 688-89 (5th Cir. 2019).
          Turning to the fourth prong, I recognize that this prong is
   discretionary, but the Supreme Court has put substantial brakes on that
   discretion in the related Sentencing Guidelines context: “[t]he possibility of
   additional jail time . . . warrants serious consideration” in that arena. Rosales-
   Mireles v. United States, 138 S. Ct. 1897, 1907, 1911 (2018) (concluding that
   our court abused its discretion in failing to grant relief in a Sentencing
   Guidelines error case). Here, the district court sentenced Mims to 21 months
   based on an improperly calculated advisory range; the correct range was 6–
   12 months. Accordingly, it meets the Rosales-Mireles standard that there is a
   distinct risk that the district court’s error will subject Mims to “unnecessary
   deprivation of liberty.” Id. at 1908.
          The district court plainly erred. Because we cannot confidently say
   that the district court would have imposed the same sentence absent the
   error, I conclude that we should vacate and remand the sentence. See United
   States v. Escalante-Reyes, 689 F.3d 415, 424–25 (5th Cir. 2012) (en banc).
   Given the majority opinion’s declination to do so, I respectfully dissent.




                                           9